Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2014

                           No. 04-14-00702-CR & 04-14-00703-CR

                                      Charlotte A. LEAL,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2013CR5723 & 2103CR5724
                           Honorable Ron Rangel, Judge Presiding

                                            ORDER

       In accordance with this court’s opinion issued this date, it is ORDERED that these appeals
are DISMISSED FOR LACK OF JURISDICTION.

       It is so ORDERED on November 19, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.

                                                _____________________________
                                                Keith E. Hottle, Clerk